DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application 16561172 has been filed on 09/05/2019 and it claims domestic priority of 62/727,021 filed on 09/05/2018, 62/735,370 filed on 09/24/2018 and 62/864,065 filed on 06/20/2019.
Response to Amendment
This office action is in response to the amendments submitted on 05/13/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3,4,6-8 and 15 are amended and claims 2 and 5 are canceled.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 7-8,10-12, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over   Baesler et al. (US 20140278150 A1), (hereinafter Baesler)   in view of Williams et al. (US 20170138978) (hereinafter Williams) and further in view of   Beasley et al. (US 11079347 B1 )(hereinafter Beasley’47) and as mentioned in IDS submitted on 09/05/2019.
Regarding Claim 1, Baesler teaches one or more sensors configured to obtain data associated with a condition of a support structure (Abstract, “A utility pole 9i.e. a support structure) sensor system is provided for rapidly and efficiently assessing utility pole fatigue in response to passively induced environmental movements prior to a natural or man-made failure of the utility pole. “); wherein the one or more sensors comprise at least one first sensor configured to obtain data (Para [0007], “measure movement in the utility pole”).one or more processors (Para[0010], “computer”) ; a communication circuit (Fig 1, 110 –controller) operable to communicate a data packet to a remote device, the data packet comprising a payload generated based at least in part on the data associated with the condition of the support structure (Para[0010], “  When utility pole sensor systems are placed on a plurality of utility poles, the controllers can communicate a plurality of sensor data (i.e. data packet comprising a payload) to a remote device, wherein the remote device can analyze the plurality of sensor data. In one aspect, the remote device can use the plurality of sensor data to generate an algorithm, wherein the algorithm can establish a correlation between one or more variables and utility pole fatigue. For example, the algorithm can be used to correlate wind-induced movement with utility pole fatigue (i.e. condition of support structure).”); and a power source operable to provide electrical power to the one or more sensors, one or more processors, and the communication circuit (Fig 1, Power source 160, Para [0024], “Additionally, as illustrated in FIG. 1, the utility pole sensor System can, in certain embodiments, comprise a power source 160 from which the utility pole sensor 100 will draw power during its operation.”).
	Baesler is silent with regards to data indicative of a motion of a top portion of the support structure, and wherein the one or more sensors include at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure;
	Williams teaches data indicative of a motion of a top portion of the support structure (Para [0018], “Anemometers (i.e. wind speed sensor) may be positioned on an upper surface (i.e. top portion) of each or a plurality of columns within the stock, each such anemometer being connected through the micro controller to enable measurements of wind velocity and direction to be transmitted to the remote server.”)  and wherein the one or more sensors comprise at least one second sensor configured to obtain data indicative of integrity associated with the support structure (Para [0040], “The bespoke software is designed so that at any point in time, a column’s structural integrity can be interrogated, as well as routinely capturing data on a frequency determined by authorized personnel.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the    effective filing date of the claimed invention to implement data indicative of a motion of a top portion of the support structure as taught by Williams into the utility pole sensors of Baesler since the technique of Williams is applied on sensor system of utility pole. Therefore, this technique of placing sensors at top portion of utility pole would facilitate to capture data related to high speed wind (as wind speed is higher at higher distance from ground vertically) influencing the motion of the pole and improve (i.e. KSR) the detection of highest speed that may affect the top portion and create a fatal break down there (Williams, Para [0018]- [0019]).
	Williams is silent with regards to at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure (Non-teaching part bold) ;
	Beasley’47 teaches at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure. (Abstract, “A moisture sensor includes a circuit board and a plurality of circuits monitoring a plurality of moisture probes, wherein at least two sets of a plurality of probes are on the bottom of the sensor”. As moisture sensor can detect moisture and further indicate if bottom portion of the support structure becoming soft and loosing integrity.).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure as taught by Beasley’47 into the moisture sensor of Baesler since the technique of Beasley’47 is applied on moisture sensor. Therefore, this technique of utilizing probe moisture sensor would ensure reliable detection of latent moisture which is trapped around bottom area of the structure and help with overall reduction of cost in an effective manner (Beasley’47, COL 2 and COL 3).
Regarding claim 4 the combination of Baesler, Williams and Baesler 47 teaches the limitations of claim 1. 
	Baesler further teaches, wherein the at least one first sensor comprises one or more of an accelerometer, gyroscope, vibration, or magnetic sensors (Para [0007], “In one aspect, the utility pole sensor system can comprise an accelerometer,”).  
Regarding claim 7 the combination of Baesler, Williams and Baesler 47 teaches the limitations of claim 1.
	Baesler further teaches wherein the at least one second sensor comprises a moisture sensor (Para [0022], “humidity”).
	Baesler is silent with regards to wherein the at least one second sensor comprises a    probe moisture sensor.
	 Beasley’47 teaches wherein the at least one second sensor comprises a probe moisture sensor (Abstract, “A moisture sensor includes a circuit board and a plurality of circuits monitoring a plurality of moisture probes, wherein at least two sets of a plurality of probes are on the bottom of the sensor”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one second sensor comprises a probe moisture sensor as taught by Beasley’47 into the moisture sensor  of Baesler since the technique of Beasley’47 is applied on moisture sensor . Therefore, this technique of  utilizing probe moisture sensor would ensure reliable detection of latent moisture and help with overall reduction of cost in an effective manner (Beasley’47 , COL 2 and COL 3).
Regarding claim 8 the combination of Baesler, Williams and Baesler 47 teaches limitations of claim 1.
	Baesler further teaches wherein the at least one second sensor comprises a moisture sensor (Para [0022], “humidity”).
	Baesler is silent with regards to configured to obtain data indicative of moisture associated with a bottom portion of the support structure.  
	 Beasley’47 teaches configured to obtain data indicative of moisture associated with a bottom portion of the support structure. (Abstract, “A moisture sensor includes a circuit board and a plurality of circuits monitoring a plurality of moisture probes, wherein at least two sets of a plurality of probes are on the bottom of the sensor”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one second sensor comprises a probe moisture sensor as taught by Beasley’47 into the moisture sensor of Baesler since the technique of Beasley’47 is applied on moisture sensor. Therefore, this technique of utilizing probe moisture sensor would ensure reliable detection of latent moisture which is trapped under the structure and help with overall reduction of cost in an effective manner (Beasley’47 , COL 2 and COL 3).
Regarding claim 10 as being unpatentable over   Baesler as modified by  Williams and Beasler'47 as applied to claim 1.
	Baesler is silent with regards to wherein the communication circuit is operable to communicate the payload using a low power wide area network protocol, wherein the protocol comprises one or more of LoRaWAN, WiFi-ah (802.1 lah), 3G, 4G, LTE, 5G, Sigfox, Ingenu, Digimesh, Synergize RF, or TWAC PLC.
	Williams teaches wherein the communication circuit is operable to communicate the payload using a low power wide area network protocol, wherein the protocol comprises one or more of LoRaWAN, WiFi-ah (802.1 lah), 3G, 4G, LTE, 5G, Sigfox, Ingenu, Digimesh, Synergize RF, or TWAC PLC (Para [0014], “The wireless transmitter is preferably a WI-FI/RF transmitter or a 3G/4G component.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the communication circuit is operable to communicate the payload using a low power wide area network protocol, wherein the protocol comprises one or more of LoRaWAN, WiFi-ah (802.1 lah), 3G, 4G, LTE, 5G, Sigfox, Ingenu, Digimesh, Synergize RF, or TWAC PLC as taught by Williams into the data communicating circuit  of Baesler since the technique of Williams is applied on the data communicating circuit  .Therefore, this technique of data communication would ensure faster operation and improve the data transmission speed to help with prompt notification and alert to remote server and speed up overall process (Williams , Para [0013]).

Regarding Claim 11, the combination of Baesler, Williams and Baesler 47 teaches the limitations of claim 1.
	Baesler further teaches wherein the one or more sensors comprise an environmental sensor configured to obtain data associated with an environment in which the support structure is located (Para [0006], “for example, Striking the pole, embodiments of the utility pole sensor system in accordance with the present invention rely on sensing and measurement of passively induced movements and vibrations of the utility pole as may be caused, for example, in response to the forces of air and/or ground movements and/or environmental changes to mechanical loading as caused, for example, by ice storms.”).
Regarding Claim 12, the combination of Baesler, Williams and Baesler 47 teaches the limitations of claim 11
	Baesler further teaches wherein the environmental sensor comprises one or more of a microphones, a temperature sensor, a pressure sensor, a wind speed sensor, a lighting sensor, or a motion sensor (Para [0010], “In addition to communicating sensor data, the controller can be configured to communicate other information, including GPS coordinates, temperature, humidity, barometric pressure, battery status, etc. The remote device to which the controller communicates the sensor data can include a remote server, a computer, or a remote monitoring device”).
Regarding Claim 15, Baesler teaches obtaining, by one or more processors, data indicative of a utility pole condition from one or more sensors associated with a utility pole sensing device mounted to a utility pole (Abstract, “A utility pole 9i.e. a support structure) sensor system is provided for rapidly and efficiently assessing utility pole fatigue in response to passively induced environmental movements prior to a natural or man-made failure of the utility pole.) wherein the one or more sensors comprise at least one first sensor configured to obtain data (Para [0007], “measure movement in the utility pole”); processing, by the one or more processors, the data indicative of the utility pole condition to identify an event occurrence associated with the utility pole; and providing, by the one or more processors, a notification associated with the event occurrence (Para[0010], “ When utility pole sensor systems are placed on a plurality of utility poles, the controllers can communicate a plurality of sensor data (i.e. the data indicative of the utility pole condition to identify an event occurrence) to a remote device, wherein the remote device can analyze the plurality of sensor data. In one aspect, the remote device can use the plurality of sensor data to generate an algorithm, wherein the algorithm can establish a correlation between (i.e. detecting event occurrence) one or more variables and utility pole fatigue. For example, the algorithm can be used to correlate wind-induced movement with utility pole fatigue (i.e. event).” Also based on Para [015], “The Yukon application can be configured to provide the analysis algorithm, reporting, alarms, notifications and trending graphs of the data in either real-time or historically. In another embodiment, an infrared sensor detecting wild fire in a remote location could send a notification (phone call, text message, or SMS message) to the rural fire department, law* enforcement and a remote operator monitoring the system.”). 
	Baesler is silent with regards to data indicative of a motion of a top portion of the support structure, and wherein the one or more sensors include at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure;
	Williams teaches data indicative of a motion of a top portion of the support structure (Para [0018], “Anemometers (i.e. wind speed sensor) may be positioned on an upper surface (i.e. top portion) of each or a plurality of columns within the stock, each such anemometer being connected through the micro controller to enable measurements of wind velocity and direction to be transmitted to the remote server.”)  and wherein the one or more sensors comprise at least one second sensor configured to obtain data indicative of integrity associated with the support structure (Para [0040], “The bespoke software is designed so that at any point in time, a column’s structural integrity can be interrogated, as well as routinely capturing data on a frequency determined by authorized personnel.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the    effective filing date of the claimed invention to implement data indicative of a motion of a top portion of the support structure as taught by Williams into the utility pole sensors of Baesler since the technique of Williams is applied on sensor system of utility pole. Therefore, this technique of placing sensors at top portion of utility pole would facilitate to capture data related to high speed wind (as wind speed is higher at higher distance from ground vertically) influencing the motion of the pole and improve (i.e. KSR) the detection of highest speed that may affect the top portion and create a fatal break down there (Williams, Para [0018]- [0019]).
	Williams is silent with regards to at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure (Non-teaching part bold) ;
	Beasley’47 teaches at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure. (Abstract, “A moisture sensor includes a circuit board and a plurality of circuits monitoring a plurality of moisture probes, wherein at least two sets of a plurality of probes are on the bottom of the sensor”. As moisture sensor can detect moisture and further indicate if bottom portion of the support structure becoming soft and loosing integrity.).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure as taught by Beasley’47 into the moisture sensor of Baesler since the technique of Beasley’47 is applied on moisture sensor. Therefore, this technique of utilizing probe moisture sensor would ensure reliable detection of latent moisture which is trapped around bottom area of the structure and help with overall reduction of cost in an effective manner (Beasley’47, COL 2 and COL 3).
Regarding Claim 16, the combination of Baesler, Williams and Baesler 47 teaches the limitations of claim 15.
	Baesler further teaches identifying a threshold crossing based at least in part on the data associated with the condition of the utility pole (Para [0015], “The Yukon application may also be configured to display an audible and visual alarm in the application when a configurable threshold was exceeded.”); and determining an event occurrence based at least in part on the threshold crossing (Para[0015], “In some embodiments, the remote application may include a utility monitoring system, Such as the Yukon application available from the assignee of the present application, which may be configured to report out issues based on utility pole sensed data surpassing a configurable threshold could trigger an alarm (i.e. determining event and triggering the alarm)  in real-time to immediately alert an operator in a control room.”)  
Regarding Claim 19, Baesler the combination of Baesler, Williams and Baesler 47 teaches the limitations of claim 15.
	Baesler further teaches implementing a control action based at least in part on the event occurrence (Para [0010], “In this manner, the controller can communicate to a remote device that a certain action should be taken in response to the assessment (i.e. event occurrence) of an individual utility pole.”).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over   Baesler as modified by  Williams and Beasler'47 as applied to claim 1 above  in view of Cheol (KR100847124 B1) (hereinafter Cheol).
Regarding claim 3 the combination of Baesler, Williams and Beasler'47 teaches limitations of claim 1.
	Baesler is silent with regards to wherein the top portion of the support structure is associated with a height at least greater than 50% of a total height of the support structure.  
	Cheol teaches wherein the top portion of the support structure is associated with a height at least greater than 50% of a total height of the support structure (Abstract and Fig 1, upper portion 500. From figure the top or upper portion is greater than 50 % as it is far away from middle point 250 “).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the top portion of the support structure is associated with a height at least greater than 50% of a total height of the support structure as taught by Cheol into the utility pole of Baesler since the specific structure  of Cheol is applied on utility pole height .Therefore, this specific structure would help to identify accurate effected area due to any environmental damage and multistage assembled transmission or distribution pole will improve the multidirectional wiring system (i.e.KSR)  and make installation process easier.( Cheol, Page 3, line 1-10).
Regarding claim 9 the combination of Baesler, Williams and Beasler ’47 teaches limitations of claim 8.
	Baesler is silent with regards to wherein the bottom portion of the support structure is associated with a height that is less than 50%o of a total height of the support structure.  
	Cheol teaches wherein the bottom portion of the support structure is associated with a height that is less than 50%o of a total height of the support structure
 (Abstract and Fig 1, upper portion 200. From figure the top or upper portion is less than 50 % as it is far away from middle point 250 “).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the top portion of the support structure is associated with a height at least greater than 50% of a total height of the support structure as taught by Cheol into the utility pole of Baesler since the specific structure  of Cheol is applied on utility pole height .Therefore, this specific structure would help to identify accurate effected area due to any environmental damage and multistage assembled transmission or distribution pole will improve the multidirectional wiring system (i.e.KSR)  and make installation process easier.( Cheol, Page 3, line 1-10).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Baesler as modified by  Williams and Beasler'47 as applied to claim 1  in view of Haulin et al. (US 9356721 B2) (hereinafter Haulin)  as mentioned in IDS submitted on 02/18/2020 and 09/05/2019.
 Regarding claim 13 the combination of Baesler, Williams and Beasler’47 teaches limitations of claim 1.
	Baesler is silent with regards to comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock, wherein the payload comprises the time stamp from the real time clock.  
	Haulin teaches comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock (Fig 1, 109-RTC-real time clock), wherein the payload comprises the time stamp from the real time clock (COL4, line 31-34, “Tile TI block 102 also includes a time control block 108. The time control block 108 provides real time information to time stamp units in the packet interface block 106, and to various other parts of the network device 100.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock, wherein the payload comprises the time stamp from the real time clock  as taught by Haulin into the data packet of Baesler since the technique of Haulin is applied on data packet .Therefore, this technique of time stamping data packet would facilitate and accommodate proper time capturing of transmitted data through any transmission network. This time stamping would eventually facilitate pinpointing any specific event based on time and take prompt action to reduce unpredicted fault (Haulin, COL 4).

Regarding claim 14 the combination of Baesler, Williams and Beasler’47 and Haulin teaches limitations of claim 13.
	Baesler is silent with regards to wherein the one or more processors are operable to implement a time correction routine to address drift of the real time clock.
	Haulin teaches wherein the one or more processors are operable to implement a time correction routine to address drift of the real time clock (COL 10, line 60-65, “a series of correction values to be applied to the time stamp”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock, wherein the payload comprises the time stamp from the real time clock  as taught by Haulin into the data packet of Baesler since the technique of Haulin is applied on data packet .Therefore, this technique of time stamping data packet would facilitate and accommodate proper time capturing of transmitted data through any transmission network. This time stamping would eventually facilitate pinpointing any specific event based on time and take prompt action to reduce unpredicted fault (Haulin, COL 4).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over   Baesler as modified by  Williams and Beasler'47 as applied to claim 1 above  and further in view of Poole et al. (US 20040261526 A1) (hereinafter Poole).
Regarding claim 6 the combination of Baesler, Williams and Baesler’47 teaches limitations of claim 1.
	Baesler further teaches wherein the at least one second sensor comprises a moisture sensor (Para [0022], “humidity”).
	Baesler is silent with regards to wherein the at least one second sensor comprises an aluminum oxide moisture sensor.  
	Poole teaches wherein the at least one second sensor comprises an aluminum oxide moisture sensor (Para [0001]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one second sensor comprises an aluminum oxide moisture sensor as taught by Poole into the moisture sensor  of Baesler since the technique of Poole is applied on moisture sensor  .Therefore, this technique of  utilizing aluminum oxide moisture sensor would ensure fast response reducing drift and make the whole measurement more reliable and speedy (Poole, Para[0008]).
Claims 17 and 18 are rejected under 35 U.S.C. 103  as being unpatentable over  Baesler as modified by  Williams and Beasler'47 as applied to claim 15 above   in view of Butera (US 20160371657 A1) (hereinafter Butera).
Regarding claim 17 Baesler teaches limitations of claim 15.
	Baesler is silent with regards to identifying a deviation from a historical baseline based at least in part on the data associated with the condition of the utility pole; and determining an event occurrence based at least in part on the deviation from the historical baseline.  
	Butera teaches identifying from a historical baseline based at least in part on the data associated with the condition of the utility pole (Para [0041], “As will be discussed, a utility pole management system can be used to predict future rejection conditions (i.e. condition of utility pole) among a population of utility poles, according to some embodiments. In some embodiments, the utility pole management system 200 may include a database 202 storing a set of historical data and a database 204 storing a set of customer asset data”); and determining an event occurrence based at least in part on from the historical baseline (Para [0042], “Historical data may include historical pole data collected on a wide variety of utility pole types and may contain information indicative of the attributes or features of each utility pole, such as, for example, but not limited to, the age of the pole, the species of wood it is made from, the location of the pole, the decay zone of the pole, the program inspection type of the pole, the original treatment type of the pole, the age of the pole when it reached a rejection or failure condition, and much more.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include historical data as baseline to determine fault event as taught by Butera fault event detection system of Baesler since the technique of Butera is applied on fault event detection system. Therefore, this technique of utilizing historical data would facilitate fault diagnosis easy and efficient and help to reduce cost significantly (Butera, Abstract, Para [0041]- [0042]).
	The combination is silent with regards to identifying a deviation from a historical baseline based at least in part on the data associated with the condition of the utility pole; and determining an event occurrence based at least in part on the deviation from the historical baseline (Non-teaching part bold).  
	Butera teaches – “According to some embodiments, the predictive algorithm module 208 may perform one or more predictive algorithms on the historical data and/or the customer asset data to generate predictions on future pole conditions of the customer assets. In some embodiments, the predictive algorithm module 208 may output the results of the predictive algorithms to an application 210. (Para [0043])”. This predictive algorithm needs to perform some comparison with historical data that can indicate the deviation or variation from actual data point and facilitate to detect any abnormality in data values. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deviation calculation using predictive algorithm to reach result of fault detection of utility pole. This technique would eventually help with preventive maintenance and reduce overall cost of operation (Butera, Para [0043]).

Regarding claim 18 the combination of Baesler, Williams and Baesler’47 teaches limitations of claim 15.
	Baesler is silent with regards to determining a deviation from data associated with one or more different utility poles based at least in part on the data associated with the condition of the utility pole; 
and determining an event occurrence based at least in part on the deviation from the data associated with one or more different utility poles.  
	Butera teaches determining a deviation from data associated with one or more different utility poles based at least in part on the data associated with the condition of the utility pole (Para [0041], “Historical data may include data records indicative of the features, attributes, and historical conditions of a set of assets (e.g., utility poles) (i.e. different utility pole) that may belong to a plurality of different owners or customers”); 
and determining an event occurrence based at least in part on the deviation from the data associated with one or more different utility poles (Para [0042], “According to some embodiments, a database 206 can receive and/or store historical data and customer asset data from databases 202, 204. Though shown separately in FIG. 2, it will be understood that in some embodiments, databases 202, 204 may be simply replaced by a single database 206 in some embodiments, and the database 206 may receive historical data and customer asset data from another source, such as a remote computer device or a user input. Historical data may include historical pole data collected on a wide variety of utility pole types and may contain information indicative of the attributes or features of each utility pole, such as, for example, but not limited to, the age of the pole, the species of wood it is made from, the location of the pole, the decay zone of the pole, the program inspection type of the pole, the original treatment type of the pole, the age of the pole when it reached a rejection or failure condition, and much more. “) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include historical data as baseline to determine fault event as taught by Butera fault event detection system of Baesler since the technique of Butera is applied on fault event detection system. Therefore, this technique of utilizing historical data would facilitate fault diagnosis easy and efficient and help to reduce cost significantly (Butera, Para [0041] –[0042]).
	The combination is silent with regards to determining a deviation from data associated with one or more different utility poles based at least in part on the data associated with the condition of the utility pole; (Non-teaching part bold).  
	However, Butera teaches – “According to some embodiments, the predictive algorithm module 208 may perform one or more predictive algorithms on the historical data and/or the customer asset data to generate predictions on future pole conditions of the customer assets. In some embodiments, the predictive algorithm module 208 may output the results of the predictive algorithms to an application 210. (Para [0043])”. This predictive algorithm needs to perform some comparison with historical data that can indicate the deviation or variation from actual data point and facilitate to detect any abnormality in data values. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include deviation calculation using predictive algorithm to reach result of fault detection of utility pole. This technique would eventually help with preventive maintenance and reduce overall cost of operation (Butera, Para [0043]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over   Baesler as modified by  Williams and Beasler'47 as applied to claim 19 above  in view of Sozer et al. (US 20170227596 A1 )(hereinafter Sozer)  as mentioned in  IDS submitted.
Regarding Claim 20, Baesler teaches the limitations of claim 19.	Baesler is silent with regards to wherein the control action comprises discontinuing power distribution along one or more conductors supported by the utility pole; contacting a response entity to investigate the utility pole.
	Sozer teaches the control action comprises discontinuing power distribution along one or more conductors supported by the utility pole (Para [0061], “It is an object of the system 10 to provide condition monitoring data regarding power grid components, including the transmission line support structure, on a continuous or periodic basis. Recording regular information on the condition of transmission line facilities provides valuable input into planned line outage schedules, (i.e. control action of discontinuing power) the resolution of unknown line trips or faults that stress the power grid, and maintenance 5 planning for insulator cleaning “);
 contacting a response entity to investigate the utility pole (Para [0021], “Structural components (i.e. utility pole) exhibiting a fundamental fault indicator and their location at a given segment of electricity conductor are to be identified for attention (i.e. contact a response entity) or repair.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control action comprises discontinuing power distribution along one or more conductors supported by the utility pole as taught by Sozer into the control action of Baesler since the technique of Sozer is applied on the control action. Therefore, this technique of utilizing discontinuation of power as a control action would help with avoidance of unplanned safety hazards, keep the high-power transmission safe and save lives and money (Sozer, Para [0021]).  
Response to Arguments
Applicant's arguments filed on 05/13/2022 have been fully considered
With regards to remarks about “Drawing” the arguments are persuasive. The amended drawing shows the block 105. Thus, objection is withdrawn.
With regards to remarks about “Specification” the arguments are persuasive. The amended drawing shows the block 105 and it resolves the confusion related to specification. Thus, objection is withdrawn.
With regards to remarks about “Claim rejection 102 and 103” the arguments are not persuasive. Below is examiners reason:
	Applicant argues – “Accordingly, Baesler teaches an accelerometer and a gyroscope within the same micro controller device and located at the top of a lighting column Data from the accelerometer and gyroscope are used by software to interrogate the structural integrity. This differs from the claimed subject matter, which recites “at least one first sensor configured to obtain data indicative of a motion of a top portion of the support structure," and" at least one second sensor configured to obtain data indicative of integrity associated with a bottom portion of the support structure (Emphasis added) Williams teaches only movement sensors located at the top of the structure. Accordingly, Williams fails to teach any sensor that obtains data indicative of integrity of a bottom portion of the support structure.
Examiner respectfully disagrees for following reasons:
Williams teaches the sensors at top . However, Beasler’47 clearly teaches the sensors in bottom portion . Thus, combining all three prior arts together in motivation of improving the monitoring system teaches the claim 1 and 15 as a whole. Please check rejection section above for details .

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Van zee et al. (US 2016/0313209 A1) -This art teaches multiple monitoring in multiple utility point of poles
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/28/2022